841 F.2d 1123Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earl Verlo PILKENTON, Defendant-Appellant.
No. 87-7374.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 19, 1988.Decided:  Feb. 26, 1988.

Earl Verlo Pilkenton, appellant pro se.
Thomas Jack Bondurant, Jr., Assistant U.S. Attorney, for appellee.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Earl Verlo Pilkenton, a federal inmate, appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion to reconsider its denial of relief under 28 U.S.C. Sec. 2255.  We find no abuse of discretion in the district court's decision not to disturb its prior ruling.   See United States v. Williams, 674 F.2d 310 (4th Cir.1982).  Pilkenton in his Rule 60(b) motion failed to present sufficient grounds to justify reconsideration of the final judgment.


2
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


3
AFFIRMED.